Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/26/2020; 07/31/2020 and 10/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 


Election/Restrictions


REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).



WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
A product and a process specially adapted for the manufacture of said product; or
A product and process of use of said product; or

A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
A process and an apparatus or means specifically designed for carrying out the said process; or
A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
The following groups are claimed:


Group I, Claims 1-6 and 10-15 are drawn to a method and apparatus for determining an aggregate state of an aqueous operating liquid in an operating liquid container for a motor vehicle, the method comprising: applying (A) at least a first alternating voltage to the capacitor wherein a first frequency of the first alternating voltage corresponds to a lower frequency limit (fmin); determining and storing a first impedance of the capacitor for the first frequency; determining (C) a first phase angle (φ1) from the first impedance; and determining (D) that the operating liquid located in the operating liquid container is in a solid aggregate state when the first phase angle (φ1) is greater than a first critical angle (δ1).

Group II, Claims 7-9 are drawn to a method for determining an aggregate state of an aqueous operating liquid in an operating liquid container for a motor vehicle, the method comprising: applying (J) at least two different alternating voltages to the capacitor, wherein a first frequency of a first alternating voltage corresponds to a lower frequency limit (fmin) and a second frequency of a second alternating voltage corresponds to an upper frequency limit (fmax); determining and storing (K) a first capacitance (C1) of the capacitor for the first frequency and a second capacitance (C2) of the capacitor for the second frequency; determining (L) a relative deviation of the second capacitance (C2) from the first capacitance (C1); and determining (M) that the operating liquid located in the operating liquid container is in a solid aggregate state when the relative deviation of the second capacitance (C2) from the first capacitance (C1) is greater than a first capacitance deviation (ΔC1).

In the above groups of claims, the unity of invention is not present due to an absence of a single general inventive concept as illustrated by different "special technical features" (underlined) between the groups of claims.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.
103(a) of the other invention.


/ASM FAKHRUDDIN/
Patent Examiner, Art Unit 2863

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863